     Case: 1:18-cv-06675 Document #: 60 Filed: 11/26/19 Page 1 of 1 PageID #:346

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Demetria Powell, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:18−cv−06675
                                                       Honorable Joan B. Gottschall
State of Illinois, The, et al.
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 26, 2019:


        MINUTE entry before the Honorable Joan B. Gottschall: Plaintiff's motion for
class certification [57] is briefed as follows: response due 1/2/2020; reply due 1/16/2020.
The motion hearing set for 12/4/19 is stricken; no appearance required. Mailed notice(mjc,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
